DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on January 11, 2011, claims 1, 4 and 11-13 were amended, and claims 3 and 18 were cancelled. Claims 1, 2 and 4-17 are currently pending in this application.
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Judson K. Champlin (Reg. No. 34,797) on March 8, 2021.
The application has been amended as follows:
In the claims:
     Claim 17: in line 1, after “amplitude”, delete “and/or” and insert --and--; and in line 9, after “amplitude”, delete “and/or” and insert --and--.
Allowable Subject Matter
Claims 1, 2 and 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of the limitations as claimed.
Re claim 1, the most relevant reference, CN 107394318 (CN’318), fails to disclose or suggest a microwave amplitude-phase controller comprising a resonant structure, wherein the resonant structure comprises a capacitor comprising two electrodes opposite to each other, the two electrodes being 
As shown in Figs. 1-3, CN’318 discloses a microwave amplitude-phase controller comprising: 
a first substrate 7 and a second substrate 1 opposite to each other; 
a liquid crystal layer 4 between the first substrate 7and the second substrate 1; 
a conductive layer 6 on a side of the first substrate 7 facing the liquid crystal layer 4, the conductive layer 6 being configured to receive a first voltage signal; and
a resonant structure 2 on a side of the second substrate 1 facing the liquid crystal layer 4, the resonant structure 2 being configured to receive a second voltage signal and to transmit a microwave signal,
wherein the resonant structure 2 comprises:
a metal strip 2-1 comprising two electrodes (two identical dipole patches) opposite to each other, the two electrodes being respectively located at both ends of the metal strip and being on the side of the second substrate 1 facing the liquid crystal layer 4;
a bridged conductive structure 2-3 (auxiliary electrode) in parallel with the metal strip 2-1, both ends of the bridged conductive structure being connected to the two electrodes of the metal strip 2-1, respectively; and
a signal line 2-2 (bias voltage loading line) electrically connected to the two electrodes of the metal strip 2-1.
However, as shown in Fig. 2, the metal strip 2-1 is not a capacitor since the two electrodes of the metal strip 2-1 are electrically connected by the signal line 2-2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292.  The examiner can normally be reached on Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
March 8, 2021